IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1391
                              Filed November 6, 2019


IN THE INTEREST OF S.R.,
Minor Child,

J.R., Mother,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Pottawattamie County, Eric J.

Nelson, District Associate Judge.



         A mother appeals the order terminating her parental rights. AFFIRMED.




         Daniel J. McGinn of McGinn, Springer & Noethe, Council Bluffs, for

appellant mother.

         Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

         Maura C. Goaley, Council Bluffs, attorney and guardian ad litem for minor

child.



         Considered by Bower, C.J., and Vaitheswaran and Doyle, JJ.
                                          2


BOWER, Chief Judge.

       A mother appeals the juvenile court decision terminating her parental rights.

She claims the evidence does not support termination, the court should have

granted additional time for reunification, and termination is not in the best interests

of the child. We find sufficient evidence supports the termination, additional time

is unwarranted, and termination is in the best interests of the child. We affirm.

       I.     Background Facts & Proceedings

       J.R. is the mother of S.R., born in 2018.1 Her parental rights to an older

child, J.E., were terminated in July 2018 due to ongoing substance abuse. She

has been unsuccessfully discharged from multiple treatment programs.              The

mother admitted using methamphetamine while pregnant with S.R., though both

mother and child tested negative at the time of S.R.’s birth. The child was removed

from the mother at birth and placed with the maternal grandmother, who also has

custody of the older sibling. On September 13, the court adjudicated S.R. a child

in need of assistance (CINA).

       Initially, the mother was the child’s primary caretaker during the day under

the supervision of family members. She obtained a job and continued to visit the

child frequently under family supervision until December. On December 31, the

mother had an altercation with the grandmother. After that, the mother’s visits

were supervised by a Family Safety, Risk, and Permanency (FSRP) service worker

instead of family. The visits were all reported to go well.




1
  The child’s father was not conclusively identified during the proceedings; the court
terminated the parental rights of any putative father.
                                         3


       Starting in mid-September, the mother began missing drug tests, and those

she appeared for came back positive for methamphetamine. She completed

outpatient treatment in January 2019, despite positive sweat-patch drug tests in

September, October, and December. After outpatient treatment and a January

permanency hearing recommending termination of her parental rights, the mother

did not complete any requested drug tests until May. In March, the mother began

researching different treatment programs, and on May 2, began inpatient treatment

in Des Moines.      She admitted to using methamphetamine the day before

treatment. She was doing well in the program at the time of the termination

hearing.

       The termination hearing was on June 21. The court heard testimony from

the social worker, the FSRP worker, the mother, and the maternal grandfather.

The court terminated the mother’s parental rights pursuant to Iowa Code section

232.116(1)(g), (h), and (l) (2019). She appeals.

       II.    Standard of Review

       We review termination-of-parental-rights cases de novo. In re A.B., 815

N.W.2d 764, 773 (Iowa 2012). There must be clear and convincing evidence of

grounds for termination under section 232.116 to uphold an order for termination

of parental rights. In re D.W., 791 N.W.2d 703, 706 (Iowa 2010). Clear and

convincing evidence means there are “no serious or substantial doubts as to the

correctness [of] conclusions of law drawn from the evidence.” Id. (citation omitted).

The paramount concern in termination proceedings is the best interests of the

child. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).
                                          4


       III.   Analysis

       Substantial Evidence. The mother claims the State has failed to prove

any of the bases for termination. “On appeal, we may affirm the juvenile court’s

termination order on any ground we find supported by clear and convincing

evidence.” D.W., 791 N.W.2d at 707. We conclude grounds for termination exist

under section 232.116(1)(h).

       The mother does not contest the first three elements of termination under

section 232.116(1)(h). The child was under three years old at the time of the

termination hearing, had been adjudicated CINA, and had been out of the mother’s

custody for more than six consecutive months with no trial period at home. See

Iowa Code § 232.116(h)(1)–(3); see also D.W., 791 N.W.2d at 707. The mother

states the child could be placed with her at the treatment center and can be

returned to her at this time, thus defeating any showing under section

232.116(h)(4).

       The record does not provide evidence the child could be safely returned to

the mother’s care at this time.     The mother had shown success at inpatient

treatment for seven weeks immediately prior to the hearing. However, for several

months prior to that and with the knowledge the State would be seeking

termination, she relapsed, did not check to see if she needed to participate in drug

testing, and made little effort to demonstrate a commitment to reunification with the

child. With respect to her addiction, the mother is facing the long process of

recovery and learning to live a clean lifestyle.

       “[O]ur legislature has carefully constructed a time frame to provide a

balance between the parent’s efforts and the child’s long-term best interests.”
                                           5

D.W., 791 N.W.2d at 707. Here, the applicable time frame is six months. See In

re A.S., 906 N.W.2d 467, 474 (Iowa 2018). The mother has struggled not only

during this child’s life, but during the proceedings for her older child as well. We

find clear and convincing evidence that grounds for termination exist under Iowa

Code section 232.116(1)(h).

       Additional Time. The mother claims the court should have granted her

additional time for reunification. In order for the court to grant additional time for

reunification, the court must “enumerate the specific factors, conditions, or

expected behavioral changes which comprise the basis for the determination that

the need for removal of the child . . . will no longer exist at the end of the additional

six-month period.” Iowa Code § 232.104(2)(b). We consider her recent progress,

but also the lengthy time period the mother has received services for both this and

the older child and her history of relapses. We cannot determine the need for

removal will no longer exist at the end of an additional six months and,

consequently, we find an extension of time is unwarranted.

       Best Interests of the Child. In determining the best interests of the child,

we “give primary consideration to the child’s safety, to the best placement for

furthering the long-term nurturing and growth of the child, and to the physical,

mental, and emotional condition and needs of the child.”              Id. § 232.116(2).

Parenting “must be constant, responsible, and reliable.” A.B., 815 N.W.2d at 777

(citation omitted).

       There is no doubt the mother loves the child and is making an effort to

change.     However, the child’s home has always been with the maternal

grandmother. The child’s older sibling also lives in the grandmother’s household,
                                         6


and the grandmother has indicated the mother can be involved with the children

while clean and sober. We conclude the mother is not the best placement to

provide stability and nurture the child’s long-term growth, and termination is in the

child’s best interests.

       AFFIRMED.